892 So.2d 563 (2005)
STATE of Florida, Appellant,
v.
Simon R. JOHNSON, Appellee.
No. 1D04-4653.
District Court of Appeal of Florida, First District.
February 8, 2005.
*564 Charlie Crist, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for appellant.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for appellee.
PER CURIAM.
As this court lacks jurisdiction to entertain an appeal of an oral ruling, appellee's motion to dismiss is granted. This appeal is hereby dismissed for lack of jurisdiction. See State v. Siegel, 662 So.2d 1013 (Fla. 5th DCA 1995); Owens v. State, 579 So.2d 311 (Fla. 1st DCA 1991).
DISMISSED.
WOLF, C.J., KAHN and POLSTON, JJ., concur.